Citation Nr: 1223561	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date for the granting of a 100 percent rating, currently effective December 4, 2003.

2.  Entitlement to an earlier effective date for eligibility to Dependents Educational Assistance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.

The Board notes that the Veteran made statements at his April 2008 RO hearing and in his September 2007 notice of disagreement that lead the Board to believe that the Veteran is actually seeking an earlier effective date for service connection of PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
  
The Board notes that the Veteran has been service connected for a psychiatric disability (originally listed as hysterical neurosis dissociative type with anxiety) since February 1978.  He was rated 30 percent disabled.  However, in April 2004, the RO recharacterized the disability as PTSD and increased the rating to 50 percent effective July 21, 1997.  All rating decision coding sheets since that time have noted that the 50 percent rating was effective July 21, 1997.  However, there is nothing in the coding sheets to reflect the fact that the Veteran's psychiatric disability has been service connected (and rated at 30 percent) since February 1978.  Future rating decisions should make the appropriate correction.      

The issue of Entitlement to an earlier effective date for eligibility to Dependents Educational Assistance under 38 U.S.C. Chapter 35 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It was not factually ascertainable prior to December 4, 2003 that the Veteran's service-connected PTSD had increased in severity so as to meet the criteria for a 100 percent rating.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to December 4, 2003, for a 100 percent evaluation for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R.  § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to an earlier effective date of an increased rating) is a downstream issue from that of the increased rating claim (for which a VCAA letter was duly sent in January 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The January 2006 notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran an October 2011 rating decision that fully complied with Dingess. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran psychiatric examinations in July 1997, August 1999, and March 2001; obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Earlier Effective Dates

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Board notes that the a September 1980 rating decision reflects that service connection has been in effect for hysterical neurosis, dissociative type with anxiety, since February 1978 (and that the disability has been rated at 30 percent since that time).  The Veteran's claim for entitlement to an increased rating for a psychiatric disability dates back to May 1987.  His increased rating claim was remanded in January 1991, August 1994, December 1998 (for the scheduling of a Board hearing), and May 2003.  The Veteran was also claiming entitlement to service connection for PTSD.

In April 2004, the RO issued a rating decision in which recharacterized the Veteran's psychiatric disability as PTSD, and it assigned a 50 percent rating effective July 21, 1997 (the date of a VA psychiatric examination).  The Veteran continued to appeal the rating.  Following a December 4, 2003 VA examination, the RO issued an August 2007 rating decision in which it increased the Veteran's rating to 100 percent effective from the date of the December 2003 examination.    

The Board notes that the question at issue is whether it is factually ascertainable that the Veteran's PTSD had increased in severity such that a 100 percent rating was warranted prior to December 4, 2003.

The Board notes that pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board also notes that under the pre-amended or "old" criteria, a 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and that the individual was thereby demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

The Veteran underwent a VA examination in July 1997.  Upon examination he was alert, in contact, spontaneous, and the conversation was quite hostile.  He projected a lot of anger and hostility toward VA authorities.  However, he was coherent and relevant.  There was some paranoid ideation; but no evidence of hallucination or delusional material.  The Veteran was well oriented in three spheres; his memory was preserved; and his affect corresponded to his multiple complaints.  There were no overt depressive signs detected; and no suicidal rumination found.  He displayed no mannerisms or tics; and his judgment was preserved.  When he spoke about his experiences in Vietnam, his affect did not correspond to his manifestations.  He was able to differentiate between right and wrong; and he was found to be competent.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 51-60 (moderate symptoms).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2011).

The Veteran underwent another VA examination in August 1999.  He reported that he was being treated by two psychiatrists for two different psychiatric disabilities.  He reported frequent episodes of remembering Vietnam experiences.  He further stated that his psychiatric behavior has affected his marital relation.  Upon examination, the Veteran was alerted and oriented x 3.  His mood was anxious; his affect was constricted; his attention, concentration, and memory were good.  His speech was clear and coherent; and there appeared to be no thought or perceptual disorders.  The examiner noted no variation of mood or emotional state during the Veteran's description of the alleged stressors.  He exhibited good impulse control.  The examiner diagnosed the Veteran with an anxiety disorder and assigned a GAF of 65 (mild symptoms).  

The Veteran underwent a VA examination in March 2001.  He reported that he has been diagnosed with PTSD, anxiety, and schizophrenia.  He stated that he has been unemployed since his military service; and that he lives alone.  Upon examination, the Veteran was adequately dressed and groomed.  He was alert and oriented x 3.  His mood was anxious; and his affect was constricted.  He was cooperative.  His concentration and memory were good.  His speech was clear and coherent.  He was not hallucinating; and he was not suicidal or homicidal.  His insight and judgment were fair.  He was considered competent to handle VA funds.  He was diagnosed with an anxiety disorder, not otherwise specified; and mixed personality disorder with paranoid and borderline personality features.  The examiner assigned a GAF of 60 (borderline moderate-mild symptoms).   

A February 2002 correspondence from Dr. E.R-C. stated the physician's belief that the Veteran's deteriorating degenerative muscle disease exacerbates symptoms of anxiety and depression.  

A May 2003 VA outpatient treatment report reflects that the Veteran was participating in a monthly group psychotherapeutic intervention; and that he also participated in regular intensive individual psychotherapeutic intervention.  His disability was considered manageable on an ambulatory basis with the help of psychotropic medication which is increased during exacerbations in order to avoid the need for hospitalization.  

The Board also recognizes the private treatment reports from Dr. A.L.R.G., who has treated the Veteran since April 1980.  Multiple psychiatric evaluations and interim summaries of the Veteran's condition reflect that the Veteran suffered from schizophrenia and depression.  Although Dr. A.L.R.G. has stated (note his October 1991 examination report) that the Veteran is totally and permanently disabled, the treatment reports fail to reflect total occupational and social impairment.  Likewise, the reports do not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Finally, they do not reflect that the attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and that the individual was thereby demonstrably unable to obtain or retain employment.  To the contrary, the October 1991 psychiatric evaluation states that the Veteran was accompanied to the examination by his "recent wife" (indicating that he did not have total social impairment).  His hygiene and grooming were adequate.  His flow of ideas was steady; although he spoke rather monotonously and with a moderately slow flow.  He obsessively referred to his physical impairments and his invalidism.  

The Board finds that prior to the Veteran's December 4, 2003 VA examination, it was not factually ascertainable that the Veteran's PTSD resulted in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes the testimony that the Veteran provided at his April 2008 RO hearing.  He notes that his original claim was filed in June 1987.  However, he provides no explanation as to why he believes he was 100 percent disabled from that date.  Likewise, he has not provided an explanation as to why he believes his PTSD has rendered him 100 percent disabled in October 1992 (the date that he alleged in his September 2007 notice of disagreement).  As noted in the introduction, it appears that the Veteran is actually seeking an earlier effective date for service connection of a psychiatric disability.  

Once again, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a 100 percent rating for PTSD prior to December 4, 2003.      


ORDER

Entitlement to an effective date earlier than December 4, 2003, for the granting of a 100 percent rating for PTSD is denied.


REMAND

The Board notes that the Veteran has not been provided with VCAA notice with regards to the issue of entitlement to an earlier effective date for eligibility to Dependents Educational Assistance under 38 U.S.C. Chapter 35.  The RO, in its July 2008 statement of the case, stated that the duty to assist the Veteran has been met by letter dated January 2006.  The Board notes that the January 2006 VCAA notice fails to mention the issue of eligibility to Dependents Educational Assistance under 38 U.S.C. Chapter 35.     

Accordingly, the case is REMANDED for the following action:

1.  Make sure that the VA records are updated and in the claims folder.   

2.  The RO should ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2011).  The RO's attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 5103(a), which requires that the Secretary identify for the appellant which evidence the VA will obtain and which evidence the appellant is expected to present.  The RO should provide the appellant written notification specific to the claim of entitlement to an earlier effective date for eligibility to Dependents Educational Assistance under 38 U.S.C. Chapter 35.  The appellant should further be requested to submit all evidence in his possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claims.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


